Citation Nr: 1636651	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-33 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an effective date earlier than March 7, 2007, for the assignment of a permanent and total disability rating due to service-connected disabilities, for the purpose of establishing eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1981 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2007, which found that basic eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35 was established due to permanent and total service-connected disability, effective March 7, 2007.  The Veteran appealed, stating that he was permanently and totally disabled due to his service-connected disabilities prior to that date.  The appeal was remanded in August 2011.  

The appeal was remanded, in part, to provide a statement of the case regarding that issue, to which the Veteran did not respond.  However, the Board observes that a statement of the case had been previously furnished in June 2009, a statement received in August 2009 was accepted by the RO as a substantive appeal, and the issue was certified to the Board in February 2011.  Therefore, the perfected appeal is properly before the Board at this time.  


FINDING OF FACT

The Veteran's service-connected narcolepsy was not permanently and totally disabling prior to March 7, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to March 7, 2007, for the grant of a permanent and total disability rating for purposes of establishing eligibility for DEA benefits have not been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The duty to notify has been met.  See June 2014 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  The Veteran was afforded VA examinations in May 1992, April 1993, and July 2007.

Pursuant to the August 2011 Board remand, the Veteran was provided with VCAA notice in June 2014.  Any education file pertaining to the Veteran was requested in November 2011, but met with the response that the Veteran had not received education benefits.  It was noted that he may have applied for vocational rehabilitation.  A summary of the July 1992 counseling session obtained in connection with a claim for Chapter 31 vocational rehabilitation benefits was already of record, and this reflected that his claim was denied at that time.  There is no indication that he applied for Chapter 31 benefits at a later date.  An education file for the Veteran's daughter was neither explicitly requested by the Board nor sought.  In any event, the effective date for basic eligibility for DEA benefits in this case is dependent solely upon the date that permanency of total disability rating is established; as such, the daughter's education file is not relevant to the issue before the Board.  Finally, a statement of the case was furnished in February 2016, pursuant to the Board remand instructions.  Although the Veteran did not return a substantive appeal following the statement of the case, he had already perfected an appeal of the issue in August 2009; therefore, a new substantive appeal was not necessary.  

Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled). 

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Prior to March 2002, the Veteran's daughter, M., applied for Chapter 35 DEA benefits.  The claim was denied in July 2002 on the basis that although the Veteran's service-connected disability was rated 100 percent disabling, it was not established that the condition was permanent.  See 38 U.S.C.A. §§ 3500 , 3501 (West 2014); 38 C.F.R. §§ 3.807 (a), 21.3021 (2015).

In July 2002, the Veteran submitted a notice of disagreement with that determination.  Although the decision had been issued to the daughter, the reason for the decision was based solely on the status of the Veteran's service-connected disability; therefore, the Board accepts this as a notice of disagreement, and the claim has remained open since that date.  

A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341 (2015).  

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).

The Veteran contends that he has been permanently and totally disabled since service.  He said that his records show narcolepsy, for which there is no cure.  He stated that the condition was manifested by excessive daytime somnolence, with occasional sleep attacks, cataplexy, and sleep paralysis.  He points out that he was denied Chapter 31 VR&E because there was no reasonable feasibility that rehabilitation services would lead to suitably gainful employment, based on the information from the counseling interview and the medical information available.  

In support of his claim, the Veteran submitted a copy of a service hospitalization record, which included the finding that he was unfit for duty due to narcolepsy, which was marginally responsive to medical therapy, with a TDRL discharge recommended.  However, TDRL refers to the Temporary Disability Retired List, which argues against a finding of permanence at that time.  Moreover, the recommended percentage was 80 percent.  In this regard, the fact that an individual is found to be unfit for military duty does not imply that the individual is totally disabled or unemployable.  Thus, neither permanence nor total disability was found to be present at that time.

In an April 1990 rating decision, the Veteran was granted service connection for narcolepsy, assigned an 80 percent evaluation, and depressive disorder, rated noncompensably disabling.  A future examination was to be scheduled for February 1992.  In May 1992, the VA examination was performed.  At that time, the Veteran complained of brief, unresisting sleep attacks for the last few year and some periods of sudden loss of body tone (cataplexy).  The impression was narcolepsy by history, and cataplexy by history.

In July 1992, a VA counseling psychologist wrote that the Veteran had applied for Chapter 31 services, but no current reasonable feasibility existed that rehabilitation services would lead to suitably gainful employment.  The nature and severity of his service-connected disability precluded retraining and subsequent employment.  Because the effects of the disability could not be medically stabilized, he was not expected to be feasible to return to employment, based on the information from the counseling interview and the medical information available.  

On a VA examination in April 1993, the Veteran described having irresistible attacks of sleep during the daytime for a very brief period lasting for about a minute or so about 8 times per day.  There was no history of head injury.  He also described having sudden onset of whole body paralysis, which occurred not very frequently, and only when he was excited or had bursts of laughter.  The clinical impression was narcolepsy, cataplexy by history.  An April 1993 rating decision confirmed the 80 percent rating, but also scheduled a future examination for April 1995.  

Thus, notwithstanding the July 1992 counseling psychologist's characterization of the Veteran's disability, VA examination reports both before and after that assessment show narcolepsy and cataplexy only by history, with no currently demonstrated findings.  In addition, the Veteran's symptoms as reported by himself on the examinations do not reflect total disability.  Given these significant variations in the level of disability, the evidence of record establishes that the Veteran's service-connected disabilities were not permanently disabling at that time.  Moreover, his assigned rating for that period was 80 percent.  

In September 1993, the Veteran sought treatment at a VA facility claiming that he had epilepsy, which was out of control.  He reported 12-13 seizures a day. He said he had grand mal seizures, and had had a seizure disorder for 7 years.  However, a neurology consult noted that clinical symptoms suggested narcolepsy-cataplexy.  In October 1993, he reported 12-13 sleeping episodes a day; no seizures were reported.  A nighttime sleep study was performed, which was suggestive of narcolepsy.  The examiner commented that although ideally a daytime sleep test should be performed, such was unavailable at that facility at that time, and this decreased somewhat the certainty of diagnosis.  The Veteran would likely require stimulant and tricyclic medication.  

A rating decision dated in May 1994 increased the rating for narcolepsy to 100 percent, effective in August 1993, based on the symptoms of treatment for a seizure disorder, which was out of control, with 12-13 seizures per day, in addition to episodes of cataplexy and falling asleep.  A future examination was scheduled for April 1995, but there is no indication such examination was performed.  

The Veteran was incarcerated in March 1997 following conviction of a felony, namely, the sale and possession with intent to distribute cocaine.  In medical histories obtained in prison in March 1997, April 1997, and May 1997, the Veteran reported numerous disabilities including narcolepsy, seizures, and cataplexy.  

Prison treatment records dated from March 2001 to April 2002 note diagnoses of narcolepsy and major depression, mild.  In addition, in January 2002, it was noted that at the "pill line" the Veteran was having a cataplexic state.  The medical staff assisted him to the treatment room.  At first he was upset and felt weak.  Examination was negative.  The assessment was cataplexic attack, history of narcolepsy.  He was seen for follow-up two weeks later.  He reported that the last cataplexic episode had been 2 hours earlier.  The assessment was history of narcolepsy.  He was to continue his medication.  A February 2002 prison treatment record noted a diagnosis of depression.  It was also noted that he had narcolepsy.  He was referred for a neurology consult in April 2002, which resulted in diagnoses of narcolepsy and cataplexy, and a change in medication was recommended.  He was released from prison in 2007.

On a VA neurology consult in March 2007, it was noted that the Veteran had a diagnosis of narcolepsy established during service.  The physician observed that some entries showed a diagnosis of seizure disorder, which was a misnomer, as there was no history suggestive of epileptic seizures, or history of treatment for same.  He was rated 100 percent for narcolepsy, and the physician noted that there was no cure for narcolepsy, and no actual improvement could be expected over time.  He also noted that the Veteran had at one time been treated with Dextroamphetamine.  He had been well-controlled on a dosage that was a relatively low dosage for narcolepsy treatment.  Treatment was to be resumed.  

The finding that the Veteran did not have a seizure disorder casts doubt on the basis for the assignment of a 100 percent rating for narcolepsy in the May 1994 rating decision, which was primarily based on reported symptoms of an out-of-control seizure disorder, including grand mal seizures, with 12-13 seizures per day.  In this regard, the rating schedule provides that narcolepsy is to be rated as petit mal epilepsy.  38 C.F.R. § 4.124a, Diagnostic Code 8108.  Petit mal epilepsy is rated under the general rating formula for minor seizures.  38 C.F.R. § 3.124a, Diagnostic Code 8911.  However, the maximum rating provided for minor seizures is an 80 percent rating, which is awarded for more than 10 minor seizures weekly.  Id.  A 100 percent rating requires 1 major seizure (characterized by generalized tonic-clonic convulsion with unconsciousness) per month.  Id.  Here, the Veteran has not had any major seizures.  (This rating, which has been in effect since August 1993, is now protected, pursuant to 38 C.F.R. § 3.951(b).)  

Moreover, a VA mental health consult, also in March 2007, noted that the Veteran was employed full-time as a car detailer, which he began after being released from prison.  Prior to that, he did not have a consistent job history.  

A VA examination in July 2007 resulted in an impression of narcolepsy with cataplexy that started during service.  The examiner stated that narcolepsy and cataplexy were lifelong syndromes that did not have a cure but were treated with amphetamines symptomatically to keep the patient awake and to resist sleeping and hopefully help with the cataplexy as well.  

In an October 2007 rating decision, the Veteran was found to be permanently and totally disabled effective March 7, 2007, without reference to the mental health consult dated March 16, 2007, which reported that the Veteran was employed full-time in March 2007.  

During the entire post-service history of the Veteran's condition as shown in the record, only one episode of cataplexy has been reported to have been observed by anyone other than the Veteran.  Narcolepsy has only been clinically indicated in a nocturnal sleep study.  Especially during the Veteran's incarceration, where there would have been little if any privacy, more episodes should have been observed, if the total disability (i.e., symptoms equivalent to one major convulsive seizure with unconsciousness per month) was permanent in nature.  Moreover, the fact that there is no cure for narcolepsy or expectation of actual improvement does not mean that the condition would not be subject to symptomatic variations over the years.  Physical and neurological examinations have been largely normal.    

Lay persons are competent to provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  

The Veteran's statement that he had 12-13 seizures per day is not credible, based on the March 2007 evaluation that noted that a seizure disorder was not consistent with the record.  His statements concerning narcolepsy and cataplexy have not been specific or consistent enough to warrant a finding that the disability was permanently totally disabling.  Moreover, he was noted to be employed on a full-time basis in March 2007.  The fact that the Veteran was also engaged in the distribution (sale) of cocaine suggests that he was capable of operating a "business."  Albeit illegal, such a business would likely involve negotiations, scheduling deliveries, and accounting of funds and product, which belies the notion of being totally disabled.

Based on the foregoing, the Board finds that the weight of the evidence is against a finding of permanent and total disability due to service-connected disability prior to March 7, 2007.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date earlier than March 7, 2007, for the assignment of a permanent and total disability rating due to service-connected disabilities, for the purpose of establishing eligibility for DEA under 38 U.S.C. Chapter 35 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


